DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 01/28/2022.  Claims 1-5, 7-11, 14, 21-29 were pending. Claims 1, 3-4, 7-8, 10, 14 were amended. Claims 6, 12-13, 15-20 were cancelled. Claims 21-29 were new claims.  
 Drawings
4.	The drawings were received on 01/28/2022.  These drawings are acceptable.
Specification
5.	The amendment to a portion of Specification filed on 01/28/2022 is acceptable.  
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 8-11, 14, 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “far exceeds” in line 10 claim 8 is a relative term which renders the claim indefinite. The term “far exceeds” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In line 10 of claim 8, the applicants recited “wherein the first polishing rate far exceeds the second polishing rate”.  It is unclear from the claim what the specific range between the first polishing rate and the second polishing rate that applicants considered as “wherein the first polishing rate far exceeds the second polishing rate”.
Claims 9-11, 14, 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they depend on indefinite claim 8.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1, 3, 7-11, 14, 21-22, 24-27, 29  are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 201/0294180) in view of Small et al. (US 2002/01111024 A1) and further in view of Shi et al. (US 2016/0358790 A1).
Regarding to claim 1, Jiang discloses a method comprising:
receiving a semiconductor substrate having a metal material exposed on a first surface, the first surface having substantially uniform material composition of the metal material (250 or 242) (paragraph 0012, 0040, 0047);
receiving a first slurry;
polishing the exposed metal material on the first surface with the first slurry until a second surface is exposed, the second surface including the metal material (250 or 242) and a silicon oxide material (220) surround the metal material, the metal material having a first removal rate in the first slurry and the second oxide material having a second removal rate in the first slurry (See Fig 7, 8, paragraph 0027, 0040-0047, 0054-0060);
receiving a second slurry including a non-amine alkaline component (paragraph 0083-0084), wherein the metal  material having a third removal rate in the second slurry and silicon oxide material having a fourth removal rate in the second slurry;
and polishing the metal and silicon oxide material exposed on the second surface with the second slurry (Fig 7-8, paragraph 0085-0096).
As to claim 1, Jiang fails to disclose the first slurry comprises a first abrasive component of titanium dioxide and a first amine-based alkaline component of ammonium hydroxide; and the second slurry including a second abrasive component of silicon dioxide and a second amine-based alkaline component of hydroxyamine, wherein a ratio of the first removal rate to a second removal rate is greater than 30:1 and a ratio of the third  removal rate to the fourth removal rate is about 1:0.5 to about 1:2.
Small teaches first slurry comprises a first abrasive component and a first amine-based alkaline component of ammonium hydroxide (paragraph 0026, wherein ratio of the first removal rate (metal removal rate) to a second removal rate (dielectric removal rate) is range from 20 to 100:1, including example of greater than 50:1 or greater than 140:1 (See paragraph 0013).  Small further discloses the second slurry including a second abrasive component of silicon dioxide (aka silica, See paragraph 0036) and a second amine-based alkaline component of hydroxyamine (paragraph 0048-0064).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jiang in view of Small by using first slurry comprises a first abrasive component and a first amine-based alkaline component of ammonium hydroxide (paragraph 0026, wherein ratio of the first removal rate (metal removal rate) to a second removal rate (dielectric removal rate) is range from 20 to 100:1, including example of greater than 50:1 or greater than 140:1 and using a second slurry including a second abrasive component of silicon dioxide and a second amine-based alkaline component of hydroxyamine because these slurries is capable of removal both metal and dielectric material.   Further, in the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal ratio of the first removal rate to the second removal rate because it has been held that determination of workable range is not considered inventive.
As to claim 1, Jiang and Small fail to disclose that the first slurry including a first abrasive component of titanium dioxide, and a ratio of the third removal rate (metal removal rate) to a fourth removal rate (silicon oxide removal rate) is about 1:0.5 to 1:2.  However, Small clearly teaches the first slurry including a first abrasive of silica or alumina (paragraph 0036, 0097). Shi discloses the first slurry including a first abrasive component of titanium dioxide (aka titania) or silica or alumina (paragraph 0009, 0018, 0021), and a second slurry having ratio of the third removal rate (metal removal rate) to a fourth removal rate (silicon oxide removal rate) is about 0.1 to 5, preferably 0.25 to 2, preferably 0.5 to 1.6 (Note: 0.5 = 1:2; paragraph 0060-0064, within applicant’s range).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jiang and Small in view of Shi by using the first slurry including a first abrasive component of titanium dioxide, and the second slurry second slurry having ratio of the third removal rate (metal removal rate) to a fourth removal rate (silicon oxide removal rate) is about 0.1 to 5, preferably 0.25 to 2, preferably 0.5 to 1.6  because equivalent and substitution of one for the other would produce an expected result.
As to claim 3, Jiang discloses the metal material includes ruthenium (abstract, paragraph 0037, 0040).  
	As to claim 7, Jiang discloses the receiving of the semiconductor substrate includes receiving the semiconductor substrate having the metal material (copper) in a contact feature (255) and in a via feature (bottom of opening 235) connected to the contact feature and having the silicon oxide (220) material in an interlayer dielectric surround the via feature and below the connect feature (See Fig 2-3, Fig 6-7).
	As to claim 8, Jiang discloses a method comprising:
	receiving a semiconductor device having a first surface and a second surface, the first surface being a top surface including a first conductive feature of a conductive material (250) exposed thereon, and the second surface being an embedded surface including a second conductive (copper material 250 inside opening 235) feature of the conductive material, wherein the second conductive feature is laterally surrounded by an interlayer dielectric layer (220) of a dielectric material, and wherein the second surface includes the dielectric material (See Fig 2-3, Fig 5, 7, paragraph 0025-0047);
	selecting a first polishing slurry to achieve a first polishing rate of the conductive material in the first polishing slurry and a second polishing rate of the dielectric material in the first polishing slurry (Fig 8, step S104; paragraph 0049-0051);
selecting a second polishing slurry to achieve a third polishing rate of the conductive material in the second polishing slurry and a fourth polishing rate of the dielectric material in the second polishing slurry, wherein the third polishing rate matches the fourth polishing rate (paragraph 0073-0078, Fig 8, step S106), wherein the second polishing rate includes a non-amine alkaline component (paragraph 0066, 0083);
polishing the first surface with the first polishing slurry until the second surface is exposed (Fig 5-6); and
polishing the second surface with the second polishing slurry (Fig 7, Fig 8 step S106).
As to claim 8, Jiang fails to disclose the first slurry comprises a first abrasive component of titanium dioxide and a first amine-based alkaline component of ammonium hydroxide; and the second slurry including a second abrasive component of silicon dioxide and a second amine-based alkaline component of hydroxyamine, wherein a ratio of the first removal rate far exceeds the second polishing rate; and a ratio of the third  removal rate to the fourth removal rate is about 1:0.5 to about 1:2.
Small teaches first slurry comprises a first abrasive component and a first amine-based alkaline component of ammonium hydroxide (paragraph 0026, wherein ratio of the first removal rate (metal removal rate) to a second removal rate (dielectric removal rate) is range from 20 to 100:1, including example of greater than 50:1 or greater than 140:1 (See paragraph 0015; read on applicant’s limitation “the first polishing rate far exceeds the second polishing rate”).  Small further discloses the second slurry including a second abrasive component of silicon dioxide (aka silica, See paragraph 0036) and a second amine-based alkaline component of hydroxyamine (paragraph 0048-0064).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jiang in view of Small by using first slurry comprises a first abrasive component and a first amine-based alkaline component of ammonium hydroxide (paragraph 0026), wherein the first removal rate (metal removal rate) far exceeds a second removal rate (dielectric removal rate), and using a second slurry including a second abrasive component of silicon dioxide and a second amine-based alkaline component of hydroxyamine because these slurries is capable of removal both metal and dielectric material.   Further, in the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal ratio of the first removal rate to the second removal rate because it has been held that determination of workable range is not considered inventive.
As to claim 8, Jiang and Small fail to disclose that the first slurry including a first abrasive component of titanium dioxide, and a ratio of the third removal rate (metal removal rate) to a fourth removal rate (silicon oxide removal rate) is about 1:0.5 to 1:2.  However, Small clearly teaches the first slurry including a first abrasive of silica or alumina (paragraph 0036, 0097). Shi discloses the first slurry including a first abrasive component of titanium dioxide (aka titania) or silica or alumina (paragraph 0009, 0018, 0021), and a second slurry having ratio of the third removal rate (metal removal rate) to a fourth removal rate (silicon oxide removal rate) is about 0.1 to 5, preferably 0.25 to 2, preferably 0.5 to 1.6 (Note: 0.5 = 1:2; paragraph 0060-0064, within applicant’s range).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jiang and Small in view of Shi by using the first slurry including a first abrasive component of titanium dioxide, and the second slurry second slurry having ratio of the third removal rate (metal removal rate) to a fourth removal rate (silicon oxide removal rate) is about 0.1 to 5, preferably 0.25 to 2, preferably 0.5 to 1.6  because equivalent and substitution of one for the other would produce an expected result.
	As to claim 9, Jiang discloses receiving of the semiconductor devices include receiving the semiconductor device (abstract, paragraph 0014-0015, 0091-0092) having a conductive feature including the conductive material (255), the conductive feature having a top portion exposed on and fully covering the first surface and a bottom portion embedded within the interlayer dielectric layer (220) (See Fig 5-6, paragraph 0027-0028, 0045-0047).
	As to claim 10, Jiang discloses the receiving of the semiconductor includes receiving the semiconductor device having a ruthenium (Ru) feature (242) exposed on the first surface (top surface) (See Fig 6, 7), wherein the polishing of the first surface includes polishing the Ru feature and wherein the polishing of the second surface incudes polishing the Ru feature and the dielectric feature (220) (paragraph 0057-0082).  Regarding to claim 10, Jiang fails to disclose a ratio of the polishing rate to the second polishing rate exceeds 30:1.  Small teaches wherein ratio of the first removal rate (metal removal rate) to a second removal rate (dielectric removal rate) is range from 20 to 100:1, including example of greater than 50:1 or greater than 140:1 (See paragraph 0013).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal ratio of the first polishing rate to the second polishing rate because it has been held that determination of workable range is not considered inventive.
	As claim 11, Small discloses the selecting of the first polishing slurry includes selecting in order to maximize a difference between the first polishing rate (metal removal rate) and the  second polishing rate (dielectric removal rate) (See paragraph 0013).  Shi teaches wherein the selecting of the second polishing slurry includes selecting in order to minimize a difference between the third polishing rate and the fourth polishing rate (paragraph 0060, 0062-0065).
	As to claim 14, Small discloses selecting the first polishing slurry includes selecting a first acid component having nitric acid (paragraph 0012, 0048, 0050, 0058, 0077, 0161), and wherein the selecting of the second polishing slurry includes selecting a second acid component having acetic acid (0077, 0080).  Shi also teaches selecting the first polishing slurry includes selecting a first acid component having nitric acid (paragraph 0091, 0147-0148).
As to claim 21, Jiang discloses a method comprising:
receiving a semiconductor substrate having a metal material exposed on a first surface, the first surface having substantially uniform material composition of the metal material (250 or 242) (paragraph 0012, 0040, 0047);
receiving a first slurry;
polishing the exposed metal material on the first surface with the first slurry until a second surface is exposed, the second surface including the metal material (250 or 242) and a dielectric material (220) surround the metal material, the metal material having a first removal rate in the first slurry and the dielectric material having a second removal rate in the first slurry (See Fig 7, 8, paragraph 0027, 0040-0047, 0054-0060);
receiving a second slurry including a non-amine alkaline component (paragraph 0083-0084), 
and polishing the metal and dielectric material exposed on the second surface with the second slurry (Fig 7-8, paragraph 0085-0096).
As to claim 21, Jiang fails to disclose the first slurry comprises a first abrasive component of titanium dioxide and a first amine-based alkaline component of ammonium hydroxide; and the second slurry including a second abrasive component of silicon dioxide and a second amine-based alkaline component includes a hydroxyl functional group, wherein a ratio of the first removal rate to a second removal rate is greater than 30:1.
Small teaches first slurry comprises a first abrasive component and a first amine-based alkaline component of ammonium hydroxide (paragraph 0026, wherein ratio of the first removal rate (metal removal rate) to a second removal rate (dielectric removal rate) is range from 20 to 100:1, including example of greater than 50:1 or greater than 140:1 (See paragraph 0013).  Small further discloses the second slurry including a second abrasive component of silicon dioxide (aka silica, see paragraph 0036) and a second amine-based alkaline component of includes a hydroxy function group such as hydroxyamine (paragraph 0048-0064).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jiang in view of Small by using first slurry comprises a first abrasive component and a first amine-based alkaline component of ammonium hydroxide (paragraph 0026, wherein ratio of the first removal rate (metal removal rate) to a second removal rate (dielectric removal rate) is range from 20 to 100:1, including example of greater than 50:1 or greater than 140:1 and using a second slurry including a second abrasive component of silicon dioxide and a second amine-based alkaline component comprises a hydroxyl functional group because these slurries is capable of removal both metal and dielectric material.   Further, in the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal ratio of the first removal rate to the second removal rate because it has been held that determination of workable range is not considered inventive.
As to claim 21, Jiang and Small fail to disclose that the first slurry including a first abrasive component of titanium dioxide.  However, Small clearly teaches the first slurry including a first abrasive of silica or alumina (paragraph 0036, 0097). Shi discloses the first slurry including a first abrasive component of titanium dioxide (aka titania) or silica or alumina (paragraph 0009, 0018, 0021),  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jiang and Small in view of Shi by using the first slurry including a first abrasive component of titanium dioxide, because equivalent and substitution of one for the other would produce an expected result.
	As to claim 22, Small discloses the non-amine alkaline component includes potassium hydroxide (paragraph 0057, 0082, 0288).  Shi also discloses the non-amine alkaline component includes potassium hydroxide (paragraph 0047-0050, 0090).
	As to claim 24, Jiang discloses the metal material includes ruthenium (paragraph 0037-0040) and the dielectric material (220) include silicon oxide (paragraph 0027).
As to claim 25, Small discloses selecting the first polishing slurry includes selecting a first acid component having nitric acid (paragraph 0012, 0048, 0050, 0058, 0077, 0161), and wherein the selecting of the second polishing slurry includes selecting a second acid component having acetic acid (0077, 0080).  Shi also teaches selecting the first polishing slurry includes selecting a first acid component having nitric acid (paragraph 0091, 0147-0148).
	As to claim 26, Jiang discloses the first slurry is maintained at a first pH value of 7.5 to 10 (paragraph 0056, within applicant’s range of 9 to 12); and the second slurry is maintained at a second pH value  discloses the first slurry includes a first oxidizing component selected from 7.5 to 10 or 9 to 13 (paragraph 0067, 0084, within applicant’s range of 8 to 11).  As to claim 26, Jiang fails to disclose the first slurry includes a first oxidizing component selected from hydrogen peroxide (H2O2), periodate (IO4-), iodate (IO3-), hypochlorite (CIO-), nitrate (NO3-), chloride (CI-), carbonate (CO3-2), and sulfate (SO4-2); the second slurry includes a second oxidizing component having hydrogen peroxide.  Small teaches to use oxidizing component selected from hydrogen peroxide, nitrate, sulfate (abstract, paragraph 0012, 0022, 0023-0025) in first and second polishing slurry.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jiang in view of Small and Shi by using the first oxidizing component selected from hydrogen peroxide, nitrate, sulfate and the second oxidizing component having hydrogen peroxide because oxidizing component will enhance the metal polishing process.
As to claim 27 and 29, Small discloses the non-amine alkaline component includes potassium hydroxide (paragraph 0057, 0082, 0288).  Shi also discloses the non-amine alkaline component includes potassium hydroxide (paragraph 0047-0050, 0090).

11.	Claims 2, 4, 23, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 201/0294180) in view Small et al. (US 2002/01111024 A1) and further in view of Shi et al. (US 2016/0358790 A1) as applied to claims 1, 3, 7-11, 14, 21-22, 24-27, 29 above, and further in view of Kamimura (US 2019/0227440 A1).
As to claim 2, Jiang discloses the plurality of structures comprises a field effect transistor having copper interconnection (See paragraph 0018, 0092).  However, Jiang fails to explicitly disclose the semiconductor substrate includes a metal gate.  Kamimura teaches the transistor having a metal gate structure and the metal material is electrically coupled to the metal gate structure (See paragraph 0605).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jiang, Small and Shi in view of Kamimura by having a metal material exposed is electrically coupled metal gate structure because this is a common structure for the transistor.
Regarding to claims 4, 23 and 28 Jiang, Small and Shi fail to disclose the amine-based alkaline component includes a hydroxyamine (H2N-R-OH), where R is an organic residue having a substitute alkyl group with a carbon chain of 1 to 20 carbon atoms.  Kamimura teaches to use either hydroxyamine or hydroxyamine derivative includes O -methylhydroxylamine, O -ethylhydroxylamine, N -methylhydroxylamine, N,N-dimethylhydroxylamine, N,O-dimethylhydroxylamine, N -ethylhydroxylamine, N,N-diethylhydroxylamine, N,O-diethylhydroxylamine, O,N,N-trimethylhydroxylamine, N,N-dicarboxyethylhydroxylamine (See paragraph 0494-0495, read on applicant’s limitation includes a hydroxyamine (H2N-R-OH), where R is an organic residue having a substitute alkyl group with a carbon chain of 1 to 20 carbon atoms).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jiang, Small and Shi in view of Kamimura by using hydroxyamine derivative includes an organic residue having a substitute alkyl group with a carbon chains of 1 carbon (methyl group) or 2 carbons (ethyl group) atoms because equivalent and substitution of one for the other would produce an expected result.

12.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 201/0294180) in view Small et al. (US 2002/01111024 A1) and further in view of Shi et al. (US 2016/0358790 A1) as applied to claims 1, 3, 7-11, 14, 21-22, 24-27, 29 above and further in view of Takahashi et al. (US 2015/0232728 A1).
	Regarding to claim 5, Jiang, Small, and Shi fail to disclose adjusting the first removal rate by adjusting an ionic strength of the first slurry to a value of about 1 mmol/L to about 500 mmol/L.  However, Small clearly teaches to adjust the first removal rate by adjusting the concentration of the ingredients in the slurry including the amount of ionic ingredient (paragraph 0013-0019, paragraph 0058-0060, 0077-0082, 0104, Example 2).  Takahashi discloses adjusting the first removal rate by adjusting an ionic strength of the first slurry to a value of about 100.2 mmol/L or less or 50.33 mmol/L or less (paragraph 0018, 0046, 0120, Table 2). In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jiang, Small and Shi in view of Takahashi by performing routine experiments to obtain optimal ionic strength for the slurry because it has been held that determination of workable range is not considered inventive.
Response to Arguments
13.	The applicant’s amendment along with the remark were sufficient to overcome the previous examiner ground of rejection under 35 U.S.C 112(b).  However, upon further consideration the examiner provide new ground of rejection under 35 U.S.C 112(b) with respect to claim 8 as discussed above.  Superficially, the term “far exceeds” in line 10 claim 8 is a relative term which renders the claim indefinite.
	The applicant’s amendment along with the remark were sufficient to overcome the examiner previous ground of rejection under 35 U.S.C 103. However, upon further consideration the examiner provides new ground of rejection as discussed above using new cited prior arts:  Shi et al (US 2016/0358790 A1), Kamimura (US 2019/0227440 A1) and Takahashi et al. (US 2015/0232728 A1) along with some of previous cited prior arts: Jiang (US 2018/0294180 A1) and Small et al. (US 2002/0111024 A1).
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713